EXHIBIT 99.1 NEWS RELEASE COMPUWARE CORPORATION Corporate Headquarters One Campus Martius · Detroit, Michigan 48226 (313) 227-7300 For Immediate Release October 23, 2012 Compuware Announces Fiscal Year 2esults · Earns five cents per share on $220.6M in total revenues, despite challenging European environment · APM total revenues increase 7 percent y-o-y to $67.1M · Gomez bookings increase 16% y-o-y · Covisint revenues increase 17 percent y-o-y to $20.5M DETROITOctober 23, 2012Compuware Corporation (Nasdaq: CPWR), the technology performance company, today announced financial results for its second quarter ended September 30, 2012. “Compuware achieved its earnings per share expectations in Q2, supported by continued revenue growth and margin improvements from our APM and Covisint business units,” said Compuware CEO Bob Paul. “We have positive momentum heading into the second half of the year and will continue to focus on delivering profitable revenue expansion through our growth engines.” Second Quarter Fiscal Year 2013 Results During the company’s second quarter: · software license fees were $31.7 million · maintenance fees were $102.2 million · subscription fees were $20.2 million · professional services fees were $46.0 million · application services fees were $20.5 million During the second quarter, total revenues were $220.6 million. Net income was $10.6 million. Earnings per share were five cents based upon 220 million shares outstanding. Fiscal 2013 Expectations For fiscal 2013, Compuware expects total revenues of $980 to $995 million and earnings of 36 to 40 cents per share. The company expects cash flow from operations of $150 to $160 million. Second Quarter Fiscal Year 2013 Highlights During the second quarter, Compuware: · was placed in the “Leaders” quadrant of the “Magic Quadrant for Application Performance Monitoring (APM)” by Gartner Inc. · announced that Compuware APM® — Gomez — was cited as the #1 provider of web performance monitoring solutions to the largest online retailers in the U.S. for the sixth consecutive year according to Internet Retailer Magazine. Page 2 Compuware Announces Fiscal Year 2esults October 23, 2012 · announced that Covisint, a Compuware Company, was cited as a cloud identity and access management leader by Forrester Research, Inc. in its July, 2012 Forrester Wave report, titled: “The Forrester Wave™:Enterprise Cloud Identity and Access Management, Q3 2012.” · announced the general availability of Changepoint 2012, the latest edition of its market-leading professional services automation (PSA) and project portfolio management (PPM) solution. · introduced the Compuware Olympic Web Performance Scoreboard, which provided a view into how top global media web sites performed during the London Olympic games. · detailed the vision, capabilities and success of its Mobile Solutions group, a strategic offering of the Compuware Professional Services business unit. · received a “Strong Positive” rating in Gartner's report “Marketscope for Project and Portfolio Management Applications,” which evaluated market-leading project and portfolio management solutions including Compuware Changepoint. · announced a new release of the Compuware APM®, Gomez software-as-a-service (SaaS) solution. Compuware Corporation Compuware Corporation, the technology performance company, provides software, experts and best practices to ensure technology works well and delivers value. Compuware solutions make the world’s most important technologies perform at their best for leading organizations worldwide, including 46 of the top 50 Fortune 500 companies and 12 of the top 20 most visited U.S. web sites. Learn more at: http://www.compuware.com. ### Conference Call Information Compuware will host a conference call to discuss these results at 5:00 p.m. Eastern time (21:00 GMT) today. To join the conference call, interested parties in the United States should call 800-230-1059. For international access, the conference call number is +1-612-234-9959. No password is required. A conference call replay will also be available. The United States replay number will be 800-475-6701, and the international replay number will be +1-320-365-3844. The replay passcode will be 265467. Additionally, investors can listen to the conference call via webcast by visiting the Compuware Corporation Investor Relations web site at http://www.compuware.com. Press Contact Lisa Elkin, Senior Vice President, Investor Relations, Marketing and Communications +1-313-227-7345 Certain statements in this release that are not historical facts, including those regarding the Company’s future plans, objectives and expected performance, are “forward-looking statements” within the meaning of the federal securities laws. These forward-looking statements represent our outlook only as of the date of this release. While we believe any forward-looking statements we have made are reasonable, actual results could differ materially since the statements are based on our current expectations and are subject to risks and uncertainties. These risks and uncertainties are discussed in the Company’s reports filed with the Securities and Exchange Commission. Readers are cautioned to consider these factors when relying on such forward-looking information. The Company does not undertake, and expressly disclaims any obligation, to update or alter its forward-looking statements whether as a result of new information, future events or otherwise, except as required by applicable law. COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) AS OF SEPTEMBER 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Deferred tax asset, net Income taxes refundable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET ACCOUNTS RECEIVABLE DEFERRED TAX ASSET, NET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable Deferred revenue Total current liabilities LONG TERM DEBT DEFERRED REVENUE ACCRUED EXPENSES DEFERRED TAX LIABILITY, NET Total liabilities SHAREHOLDERS' EQUITY: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) THREE MONTHS ENDED SIX MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, REVENUES: Software license fees $ Maintenance fees Subscription fees Professional services fees Application services fees Total revenues OPERATING EXPENSES: Cost of software license fees Cost of maintenance fees Cost of subscription fees Cost of professional services Cost of application services Technology development and support Sales and marketing Administrative and general Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET ) (8
